     Case 3:20-cv-00725-MMD-WGC Document 8 Filed 01/12/21 Page 1 of 2


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     HEATH V. FULKERSON,                              Case No. 3:20-cv-00725-MMD-WGC

7                                   Plaintiff,                      ORDER
            v.
8
      STATE OF NEVADA, et al.,
9
                                Defendants.
10

11         On November 25, 2020, the Court declared Heath Vincent Fulkerson a vexatious

12   litigant. See Fulkerson v. Allstate Insurance, Case No. 3:20-cv-00399-MMD-CLB, at ECF

13   No. 13 (D. Nev. Nov. 25, 2020). In so doing, the Court ordered that Mr. Fulkerson must

14   obtain the Court’s leave before filing any complaint, petition, or other document in this

15   Court. See id. at 5. The Court also explained in that order how Mr. Fulkerson must request

16   the Court’s leave:

17         In order to file any papers in this Court, Fulkerson must first file an
           application for leave. The application must be supported by a declaration of
18         Fulkerson stating: (1) that the matters asserted in the new complaint or
           papers have never been raised and disposed of on the merits by any court;
19         (2) that the claim or claims are not frivolous or made in bad faith; and (3)
           that Fulkerson has conducted a reasonable investigation of the facts and
20         investigation supports Fulkerson’s claim or claims. A copy of this order
           declaring that Fulkerson is a vexatious litigant must be attached to any
21         application submitted to this Court. Failure to comply with these instructions
           will be sufficient grounds for denial of an application.
22

23   Id. The Court will refer to these requirements as the Vexatious Litigant Requirements.

24         On or around December 30, 2020, Mr. Fulkerson deposited some documents in

25   one of the Court’s drop boxes at the federal courthouse in Reno. (ECF Nos. 1, 1-1, 1-2,

26   1-3, 1-4, 1-5.) The Clerk of Court assigned those documents the above-captioned case

27   number. However, as those documents Mr. Fulkerson filed did not comply with the

28
     Case 3:20-cv-00725-MMD-WGC Document 8 Filed 01/12/21 Page 2 of 2


1    Vexatious Litigant Requirements, the Court dismissed this action and directed its

2    administrative closure. (ECF No. 2.)

3           Then, on January 12, 2021, Mr. Fulkerson attempted to file several more

4    documents in this closed case. (ECF Nos. 3, 4, 5, 6, 7.) Having reviewed them, these

5    documents also do not comply with the Vexatious Litigant Requirements. Moreover, these

6    documents should not have been filed in this closed case. (ECF No. 2 at 2 (admonishing

7    Mr. Fulkerson to comply with the Vexatious Litigant Requirements to the extent he wishes

8    to file any new cases in the future).) The Court will strike the documents.

9           It is therefore ordered that, to the extent the Clerk of Court has categorized the

10   newly-filed documents (ECF Nos. 3, 4, 5, 6, 7) as motions, they are denied.

11          It is further ordered that Mr. Fulkerson may not file any more documents in this

12   closed case. The Court will summarily deny any additional documents he attempts to file

13   in this closed case.

14          The Clerk of Court is directed to strike the newly-filed documents (ECF Nos. 3, 4,

15   5, 6, 7).

16          DATED THIS 12th Day of January 2020.

17

18

19                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
28

                                                  2
